United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1678
                                   ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
Efren Romero Macedonio, also known *
as Efren Marcado Romero, also known *       [UNPUBLISHED]
as Efren Macedonio Romero,           *
                                     *
            Appellant.               *
                                ___________

                             Submitted: March 15, 2010
                                Filed: March 24, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      In this direct criminal appeal, Efren Romero Macedonio (Macedonio)
challenges the sentence imposed by the district court1 after he pled guilty to a drug
charge. His counsel filed a brief under Anders v. California, 386 U.S. 738 (1967), and
moved to withdraw.



      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
       Macedonio pled guilty pursuant to a written plea agreement that contained a
waiver of his right to appeal his sentence. We will enforce the appeal waiver here.
See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (deciding
this court should enforce an appeal waiver and dismiss the appeal where the appeal
argument falls within the scope of the waiver, both the plea agreement and the waiver
were entered into knowingly and voluntarily, and no miscarriage of justice would
result). Macedonio’s argument on appeal falls within the scope of the appeal waiver,
the record shows the requisite knowledge and voluntariness, and we see nothing to
suggest a miscarriage of justice would result from enforcing the appeal waiver. See
United States v. Michelsen, 141 F.3d 867, 871-72 (8th Cir. 1998) (concluding an
appeal waiver is enforceable so long as it resulted from a knowing and voluntary
decision; examining the personal characteristics of defendant and the circumstances
surrounding the plea agreement when assessing the knowledge and voluntariness of
the waiver).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), for any nonfrivolous issues not covered by the waiver, we find none.
We grant counsel leave to withdraw, and we dismiss this appeal.
                       ______________________________




                                         -2-